Opinion issued December 31, 2009 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00780-CV
____________

MARK TRIMBLE, Appellant

V.

RANJEEK KAUR, Appellee



On Appeal  from the County Court
Chambers County, Texas
Trial Court Cause No. CV03585



MEMORANDUM  OPINION
	Appellant, Mark Trimble,  has filed an agreed motion to dismiss the appeal.  
No opinion has issued.  Accordingly, the motion is granted, and the appeal is
dismissed.  Tex. R. App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Higley.